Citation Nr: 0901320	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-22 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services




WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2006 rating decision in which the RO, inter alia, 
denied petitions to reopen claims for service connection for 
bilateral hearing loss and tinnitus.  The veteran filed a 
notice of disagreement (NOD) in August 2006, and the RO 
issued a statement of the case (SOC) in February 2007.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in June 2007.

In February 2008, the veteran and his wife testified at a 
hearing at the RO before RO personnel.  A transcript of the 
hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each matter on appeal has been accomplished.

2.  In a September 2004 rating decision, the RO, among other 
things, denied service connection for bilateral hearing loss 
and tinnitus.  Although the veteran filed an NOD with this 
decision and the RO issued an SOC, he did not perfect an 
appeal.  

3.  The evidence received since the September 2004 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, that relates to unestablished 
facts necessary to substantiate the claims, and that is of 
sufficient probative value to raise a reasonable possibility 
of substantiating the claims.

4.  No hearing loss or tinnitus were present in service, or 
for many years thereafter, and the most probative evidence on 
the question of a medical relationship between the veteran's 
hearing loss and tinnitus weighs against the claims.


CONCLUSIONS OF LAW

1.  The RO's September 2004 decision that denied service 
connection for bilateral hearing loss and tinnitus is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the September 2004 denial is 
new and material, the requirements for reopening the claims 
for service connection for bilateral hearing loss and 
tinnitus are met.  38 U.S.C.A. § 5108, 7105 (West 2002 & 
Supp. 2008); 
38 C.F.R. § 3.156 (a) (2008).

3.  The criteria for service connection for bilateral hearing 
loss are not met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2008).

4.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   With respect to requests to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a February 2006 pre-rating letter notified 
the veteran that his claims for service connection for 
bilateral hearing loss and tinnitus had been previously 
denied, and that the RO needed new and material evidence to 
reopen these claims.  The letter specifically advised the 
veteran that, in order to be considered material, the 
evidence must pertain to the reasons the claims were 
previously denied and specifically advised him of the reasons 
for the previous denials - i.e. the lack of a medical nexus 
between his current disabilities and military service.  It 
also informed the veteran that, in order to be considered new 
and material, the evidence would have to raise a reasonable 
possibility of substantiating the claims, and could not 
simply be repetitive or cumulative of the evidence of record 
at the time of the previous denial.  

In the February 2006 pre-rating letter, the RO also provided 
notice to the appellant regarding what information and 
evidence was needed to satisfy the elements of the underlying 
claims for service connection, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The letter 
specifically informed the veteran to submit any evidence in 
his possession pertinent to the claims (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  In addition, a March 2006 pre-rating letter 
provided the veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

As the RO explained the type of evidence needed to establish 
each element of a claim for service connection and explained 
what constitutes new and material, the above-described notice 
meets Pelegrini and Kent content of notice requirements, as 
well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent objective 
evidence associated with the claims file consists of the 
veteran's service treatment records (STRs), VA treatment 
records, the report of a September 2004 VA audiology 
examination, the report of a May 2008 VA ear examination, and 
private medical records from Dr. Comis, Dr. Murry, Dr. 
Lounsbury, and Dr. Franck.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the veteran, and by his wife and representative, 
on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).




II.  Analysis  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).


A.  Petitions to Reopen

The veteran's original claims for service connection for 
bilateral hearing loss and tinnitus were previously denied in 
an September 2004 RO decision.  That decision was based on 
the veteran's STRs, VA treatment records, private medical 
records from Dr. Comis, lay statements, and the report of a 
September 2004 VA audiological examination.  Even though the 
veteran claimed that these disabilities were incurred in or 
aggravated by acoustic trauma during his military service, 
his STRs showed no complaints of, or treatment for, bilateral 
hearing loss or tinnitus.  The reports of the February 1966 
entrance examination and the January 1969 separation 
examination indicate the veteran's hearing was within normal 
limits.  On his January 1969 report of medical history, the 
veteran denied ear, nose, and throat problems, and hearing 
loss.  

The record is unremarkable for diagnoses of hearing loss and 
tinnitus until a March 2000.  A March 2000 VA treatment 
record notes the veteran complained of hearing loss and 
tinnitus.  The record also notes that the veteran had a 
history of noise exposure during service and civilian life.  
The diagnosis was mild to severe sensorineural hearing loss.  
In April 2000, a VA treatment record indicates he was fitted 
for hearing aids.  A July 2003 private medical record from 
Dr. Comis indicates the veteran had tinnitus.  On his June 
2004 Hearing Loss Questionnaire, the veteran reported that he 
was a heavy equipment operator during service and that after 
service he worked as a heavy equipment operator, carpenter, 
volunteer drive, and bus driver.  He also reported a post-
service history of recreational noise motorcycling.  

The report of the September 2004 VA examination indicates the 
veteran met the minimum level of hearing impairment required 
under 38 C.F.R. § 3.385.  The veteran reported that he had 
been exposed to acoustic trauma during service, which 
included artillery fire, a mine explosion, and working as a 
heavy equipment operator.  He also reported post-service 
noise exposure, which included working as a heavy equipment 
operator and carpenter.  The examiner noted that the 
veteran's STRs were negative for complaints of or treatment 
for hearing loss or tinnitus and that the veteran had 
significant post-service noise exposure.  The examiner opined 
that it was less likely as not that the veteran's hearing 
loss and tinnitus were related to service.

In September 2004, the RO denied the claims for service 
connection because the evidence did now show a medical nexus 
between the veteran's disabilities and his military service.  
The veteran was notified of the September 2004 denial of 
service connection and of his appellate rights, and he filed 
an NOD in June 2005.  The RO issued an SOC in June 2005, but 
the veteran did not file a substantive appeal.  Instead, the 
veteran withdrew these claims from appellate consideration 
later that month in June 2005.  As the veteran did not 
perfect an appeal of the RO's September 2004 decision, it is 
final as to the evidence then of record, and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

The veteran sought to reopen his claims for service 
connection in January 2006.  Under pertinent legal authority, 
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the claimant.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last final denial of the claim(s) 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 
38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing the newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the September 2004 RO denial of 
service connection.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Evidence added to the record since the RO's prior denial 
consists of additional private medical records from Dr. 
Lounsbury, Dr. Murry, and Dr. Franck, VA treatment records, 
the report of a May 2008 VA ear examination, the transcript 
of the February 2008 hearing, and various lay statements 
provided by the veteran.  

In a July 2004 record, Dr. Lounsbury noted that the veteran 
reported noise exposure in Vietnam from gunfire and 
machinery, as well as after service from engaging in other 
noisy activities.  The assessment was noise-induced bilateral 
hearing loss and tinnitus, but he did not provide an opinion 
as to etiology.  In a July 2006 record, Dr. Murry noted that 
the veteran described experiencing a blast injury during 
service and that the veteran had long-standing high frequency 
tinnitus and hearing loss since that acoustic trauma.  Dr. 
Murray sated that he had reviewed the veteran's civilian and 
army jobs and felt there was a connection with his current 
hearing loss.  In a May 2007 record, Dr. Franck stated that 
the veteran had bilateral hearing loss secondary to military 
combat.  VA treatment records indicate the veteran was seen 
for hearing aids.  The report of a May 2008 VA ear 
examination indicates the veteran reported a history of 
hearing loss since the mid-1990s.  

The Board finds that the additionally received evidence is 
"new" in the sense that it was not previously before agency 
decision maker.  Furthermore, medical opinions provided by 
Drs. Murry and Franck are material because they address the 
question as to whether there exists a relationship between 
the current disabilities and service.  This evidence relates 
to unestablished facts necessary to substantiate the claims, 
and - to the extent that it identifies current disabilities 
that are alleged to have originated in service - provides a 
reasonable possibility of substantiating the claims, it is 
"material" for purposes of reopening.

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for service connection for 
bilateral hearing loss and tinnitus are met.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.




B.  Service Connection

Considering the record in light of the legal authority 
governing service connection, the Board finds that service 
connection for hearing loss and tinnitus is not warranted.

As mentioned above, the veteran's STRs are unremarkable for 
hearing loss or tinnitus during service.  The veteran has 
reported noise exposure during military service and during 
his civilian life.  The September 2004 VA examiner opined 
that the veteran's hearing loss and tinnitus are less likely 
than not related to his military service.  Dr. Murry noted 
that the veteran had high frequency tinnitus since sustaining 
a blast injury during military service.  Dr. Franck opined 
that the veteran's bilateral hearing loss was secondary to 
military combat.  

It is the Board's responsibility to weigh the evidence 
(both favorable and unfavorable) and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Obviously, this responsibility is more 
difficult when, as here, medical opinions diverge.  And at 
the same time, the Board is mindful that it cannot make its 
own independent medical determination and there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, though, as explained below, there are 
legitimate reasons for accepting the VA examiner's opinion 
over the opinions of the private physicians. 

The VA examiner's opinion that the veteran's hearing loss and 
tinnitus were less likely than not related to military 
service is based on a review of the entire claims and a 
physical examination of the veteran.  Consequently, this 
opinion is especially probative.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991); Waddell v. Brown, 5 Vet. App. 
454, 456 (1993); Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Furthermore, the veteran's statements concerning the blast 
injury during service are not supported by the evidence of 
record.  His STRs note that he fell off a machine striking 
his face and shoulder in October 1968, but do not mention an 
explosion.  Here, the veteran's statements regarding tinnitus 
and hearing loss due to an explosion during service are not 
credible because he was not treated for any such injury 
during service nor was any such injury noted at separation.  
In short, as mentioned, the veteran's STRs do not reflect 
that the veteran sustained hearing loss or tinnitus as a 
result of a blast injury, as claimed.  The Board notes that 
as a medical opinion can be no better than the facts alleged 
by the appellant, an opinion based on an inaccurate (or, 
unsubstantiated) factual premise has limited, if any, 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).   

For these reasons, the Board finds that Dr. Murry's and Dr. 
Franck's opinions relating to a medical nexus between the 
veteran's disabilities and tinnitus lack probative value.

Furthermore, the Board notes that the first diagnoses of 
hearing loss and tinnitus appear to be in a March 2000 VA 
treatment record, about thirty-one years after the veteran 
separated from service.  The Board points out that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Additionally, the veteran filed a claim in August 1969 for 
residuals of a back injury he sustained when he fell from the 
machine in October 1968, for which he was subsequently 
service connected.  He did not report any hearing loss or 
tinnitus at that time or during the following October 1969 VA 
examination.  

In addition to the objective evidence cited above, in 
adjudicating these claims, the Board has considered the oral 
and written assertions advanced by the veteran and on his 
behalf.  However, to the extent that those assertions are 
being offered either to establish a nexus between each 
current disability under consideration and service, such 
evidence must fail.  Matters of diagnosis and etiology are 
within the province of trained professionals.   See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994). As laypersons are not 
shown to possess the appropriate training and expertise, the 
veteran and his representative simply are not competent to 
provide a probative (persuasive) opinion on the matters upon 
with these claims turns.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.  

For all the foregoing reasons, the claims for service 
connection for bilateral hearing loss and tinnitus must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence has been received to reopen a claim 
for service connection for bilateral hearing loss.  

New and material evidence has been received to reopen a claim 
for service connection for tinnitus.  

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


